\-DCO-_]O\Ul-|>-

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
23

.CURRENCY,

MCGREGOR W. SCOTT §§ Em Enu D

United States Attorney

 

KEVIN C. KHASIGIAN 111-3111 1 6 2016
Assistant U. S. Attorney cLERK U ,_ P_,FTD}CT coum.
501 IStreet, Suite 10-100 EASTE N'm.'=:"r`zz“it§"`ioF cALlFoRNlA
Sacramento, CA 95814 Bv

Telephone: (916) 554-2700 """"“ ;"'"“

Attorneys for the United States

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, 2:18-CV-02904-TLN-K]N
Plaintiff,
ORDER REGARDING CLERK’S
v. ISSUANCE OF WARRAN_T FOR ARREST
OF ARTICLES IN REM

REAL PROPERTY LOCATED 501 WEST
WALKER LANDING ROAD, WALNUT
GROVE, CALIFOR_NIA, SACRAMENTO
COUNTY, APN: 142-01 10-007-0000,
INCLUDING ALL APPURTENANCES AND
IMPROVEMENTS THERETO,

2015 CADILLAC XTS SEDAN, VIN:
2G61U5S32F9] 96425, NO CALIFORNIA
LICENSE NUMBER, and

APPROXIMATELY $3,000.00 IN U_S.

Defendants.

 

 

 

 

WHER_EAS, a Verified Complaint for Forfeiture 171 Rem has been filed on November l, 2018, in
the United States District Court for the Eastem District of California_, alleging that the 2015 Cadillac XTS
Sedan, VIN: 2G61USS32F9196425, No California Lieense Number (“defendant vehicle”) and the
Approximately $3,000.00 in U.S. Currency (“defendant currency”) are Subject to forfeiture to the United
States pursuant to 21 U.S.C. § 881(a)(6) for one or more violations of 21 U.S.C. §§ 841 et seq.;

And, the Court being Satisfied that, based on the Verified Complaint for Forfeiture fn Rem and the

1

Order Re Clec'k’§ Issuance of Wanant for Arresl

 

10
11
12
13
14
15
16
17
is
19
20
21
22
23
24
25
26
27
23

 

 

affidavit of Drug Enforeement Administration Brian Nehring, there is probable cause to believe that the
defendant vehicle and defendant currency so described constitutes property that is subject to forfeiture for
such violation(s), and that grounds for the issuance of a Warrant for Arrest of Articles fn Rem exist,
pursuant to Rule G(3)(b)(i) of the Supplemental Rules for Adniiralty or Maritinie Clailns and Asset
Forfeiture Aetions_',

IT lS HEREBY ORDERED that the Clerk for the United States District Court, Eastern District

of California, shall issue a Warrant for Arrest of Articles fn Rem for the defendant vehicle and defendant

§::§`11 122/f @42/)@22/(@/7

CAROLYN K. DELANEY
United States Magistrate Judge

t\.`)

Order Re Clerk’s lssuzmce of Warrant for An'est

 

 

 

